Order, so far as appealed from, directing a trial of the alleged issue of fact as to whether a contract requiring arbitration was made, reversed, with twenty dollars costs and disbursements, and motion of petitioners to stay the trial of the action instituted by Blanche A. Smith against them in the City Court of the City of New York granted. Hpon the affidavits and exhibits, it appears that a valid contract requiring arbitration exists between the parties. Present — Martin, P. J., O’Malley, Towiley, Cohn aud Callahan, JJ.